Citation Nr: 0110105	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  94-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to an increased evaluation for right eye 
superior oblique muscle palsy with diplopia and defective 
vision, currently evaluated as 30 percent disabling.  

2.  Entitlement to an earlier effective date for the 
assignment of a compensable evaluation for right eye superior 
oblique muscle palsy with diplopia an defective vision, prior 
to February 19, 1992.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to July 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.   

In May 1996, the Board remanded the veteran's claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


REMAND

A rating decision in June 1990 granted service connection for 
right eye superior oblique muscle palsy with diplopia.  A 
noncompensable evaluation was assigned, effective from 
February 8, 1989.  This was based on private medical records 
dated in March and April 1989 which showed complaints of 
double vision.  VA records dated in June 1989 showed 
complaints of diplopia and squinting of the right eye.  A 
September 1989 VA memorandum report from the Chief of the ENT 
Section showed normal vision and normal eye function.  In an 
October 1989 letter, a private examiner stated that the 
veteran was examined after his pansinusitis operation in 
January 1989, and that no deficits on the eye muscles or 
vision were noted.  Another private examiner noted in an 
October 1989 letter that the veteran was seen in November 
1988 and that he had no complaints of visual difficulties or 
double vision.  On VA examination in October 1989, the 
veteran complained of diplopia since his surgery.  Diplopia 
was found.    

RO rating action in December 1991 confirmed and continued the 
noncompensable evaluation.  A February 1992 eye examination 
from a private examiner showed corrective visual fields of 
20/50 on the right and 20/40 on the left.  In a rating action 
of March 1992, the RO increased the veteran's rating to 10 
percent effective from February 1992.  

On VA examination in February 1993, it was noted that the 
veteran complained of diplopia.  The examiner noted constant 
diplopia at all distances--correctable with prisms.  It was 
noted that there was no evidence of bilateral monocular 
diplopia during testing.  Corrective visual acuity was 20/40 
right and 20/30 left.  

The veteran was examined by VA in May 1997.  He complained of 
diplopia not completely relieved by prisms.  The veteran 
reported that he was being evaluated by Heinz in Chicago, and 
that he may soon undergo a refractive surgery.  Records 
concerning this treatment have not been associated with the 
claims file.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected right eye 
disability recently.  With any necessary 
authorization from the veteran, the RO 
must attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  Of particular interest are the 
records of treatment at Heinz in Chicago, 
as noted above.  

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA eye 
examination to be conducted by a board 
certified ophthalmologist, if available, 
to determine the current severity of his 
service-connected right eye disability.  
All indicated tests and studies, are to 
be conducted, and all findings should be 
reported in detail.  Visual acuity in 
both eyes should be documented, and the 
degree of diplopia, if any, and the 
equivalent visual acuity should be 
determined.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested study.  The impact of the 
veteran's right eye disability on his 
employability should be documented.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO should then readjudicate the 
issues on appeal.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




